In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana

                 ______________________________

                       No. 06-08-00078-CV
                 ______________________________


            DESHARN WHITE, MICKEY GERALD, JR.,
            AND ALL OTHER OCCUPANTS, Appellants

                                 V.

US BANK NATIONAL ASSOCIATION TRUSTEE FOR THE HOLDERS OF
          MASRT ADJUSTABLE MORTGAGES TRUST
            2007-HF2 IN A SECURITIZATION, Appellees



            On Appeal from the County Court at Law No. 5
                        Dallas County, Texas
                  Trial Court No. CC-08-4295-L




             Before Morriss, C.J., Carter and Moseley, JJ.
            Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Desharn White, Mickey Gerald, Jr., and all other occupants of 1443 Driftwood Land, Cedar

Hill, Texas, appellants, filed their notice of appeal June 12, 2008.1

       Appellants have not filed a docketing statement with this Court, nor have they paid a filing

fee or made any claim of indigency. See TEX . R. APP . P. 32. There is nothing in the record to

indicate appellants have made any effort to have either the clerk's record or reporter's record filed

with this Court, and they have not filed a brief. On August 25, 2008, we contacted appellants by

letter, giving them an opportunity to cure the various defects, and warning them that, if we did not

receive an adequate response within ten days, this appeal would be subject to dismissal for want of

prosecution. See TEX . R. APP . P. 42.3(b), (c).

       The letter addressed to appellant Mickey Gerald, Jr., came back as undeliverable, and we

have received no communication from the other appellants. Pursuant to Rule 42.3(b) of the Texas

Rules of Appellate Procedure, we dismiss this appeal for want of prosecution. See TEX . R. APP . P.

42.3(b).



                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        September 18, 2008
Date Decided:          September 19, 2008

       1
        This appeal was transferred to this Court pursuant to the Texas Supreme Court's docket
equalization program.

                                                   2